SMD Letter - Grant opportunity for "Building Partnerships for Innovative Outreach and Enrollment of Dual Eligibles."(6/02/00)

June 2, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) would like to inform you of a grant opportunity
for "Building Partnerships for Innovative Outreach and Enrollment of Dual Eligibles." HCFA
expects to award a total of $950,000 in grants. We anticipate that we will award five to seven grants
in the range of $135,000 to $190,000. To be eligible for selection, the applicant must be a State
agency with responsibility for operation of the Medicaid program. Additionally, the State agency
must demonstrate a commitment to partner with a minimum of one local or community partner.
The application must be received by HCFA no later than Monday, July 24, 2000. The total project
period for applications submitted in response to this announcement may not exceed twelve months,
and must be concluded by September 30, 2001.
This grant fosters partnerships for innovative outreach to and enrollment of dual eligibles. As you
are aware, HCFA is committed to enrolling low-income Medicare beneficiaries in the dualeligible programs that can assist them with out-of-pocket Medicare expenses, thereby removing a
financial barrier to care. As part of a Government and Performance Results Act (GPRA) measure,
we have conducted a number of direct outreach activities, developed a number of outreach and
enrollment tools, and conducted training; however, increased enrollment is largely dependent on
cooperation from other partners. Other Federal agencies, States, State Health Insurance
Assistance Programs (SHIPs), community-based organizations, senior advocacy groups, and
providers all play an instrumental and unique role in the enrollment of potential beneficiaries.
Therefore, HCFA believes that any successful outreach and enrollment strategy must have
partnership at the core.
The grant should be used to establish, or support, partnership at the State, local, and community
level. Multi-State partnerships are also encouraged. Additionally, a successful grant proposal
should test innovative and replicable approaches to addressing enrollment barriers. Details
regarding requirements for the grant are attached in the announcement. For more information and
questions regarding the grant announcement, please contact Gina Clemons of my staff at (410)
786-9644 or your regional office representative. (A list of regional office representatives is
attached to the announcement.)
In Fiscal Year 2000 and beyond, HCFA is committed to continuing to foster and support
partnerships aimed at enrolling low-income elderly and disabled Medicare beneficiaries. We
encourage you to contact existing and potential partners in your State, as well as other States, and
to submit an application.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd060200.asp (1 of 2)4/12/2006 11:14:49 AM SMD Letter - Grant opportunity for
"Building Partnerships for Innovative Outreach and Enrollment of Dual Eligibles."(6/02/00)

Working together, we stand the greatest chance of successfully enrolling vulnerable, low-income
Medicare beneficiaries.

Sincerely,
/s/
Timothy M. Westmoreland
Director
Enclosure: Announcement: Building Partnerships for Innovative Outreach and Enrollment of Dual
Eligibles ( requires Adobe Acrobat Reader)
Forms and Information: ( most require Adobe Acrobat Reader)
Application for Federal Assistance
Budget Information -Form 424A (including instructions)
Assurances -Form 424B
Proposal Narrative
Additional Assurances
Lobbying Certification Form (including instructions)
Biographical Sketch
Financial Status Report
Author's Guidelines
Part 92 CFR (http://www.access.gpo.gov/nara/cfr/waisidx_99/45cfr92_99.html)
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit American Public Human Services
Association Joy Wilson - Director, Health Committee National Conference of State Legislatures
Matt Salo - Director of Health Legislation National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd060200.asp (2 of 2)4/12/2006 11:14:49 AM

